NICHOLAS G. VASKOV
City Attorney
Nevada Bar No. 8298
BRIAN R. REEVE
Assistant City Attorney
Nevada Bar No. 10197
KRISTINA GILMORE
Assistant City Attorney
Nevada Bar No. 11564
240 Water Street, MSC 144
Henderson, NV 89015
(702) 267-1231
(702) 267-1201 Facsimile
brian.reeve@cityofhenderson.com

Attorneys for Defendant
CITY OF HENDERSON


                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF NEVADA


 KEITH PAUL, An Individual,                             CASE NO.: 2:19-CV-00996-GMN-CWH

                        Plaintiff,
 v.
                                                        STIPULATION AND ORDER TO
 CITY OF HENDERSON, DOES I – X, ROE                     EXTEND TIME TO ANSWER OR
 CORPORATIONS I – X,                                    OTHERWISE RESPOND TO
                                                        COMPLAINT AND TO ESTABLISH
                        Defendants.                     BRIEFING SCHEDULE
                                                        (First Request)

       Defendant City of Henderson (“Henderson”) and Plaintiff Keith Paul (“Paul”) hereby stipulate

and agree as follows:

       1. Henderson will have an additional ten (10) days from July 8, 2019 to answer or otherwise

           respond to Paul’s complaint. Accordingly, Henderson’s answer or other response will now

           be due on July 18, 2019.

///

///

///

///


                                           Page 1
     2. Paul will have until August 12, 2019 to file an opposition to Henderson’s response.

     3. Henderson will have until August 26, 2019 to file any reply brief.

HKM EMPLOYMENT ATTORNEYS LLP                       CITY OF HENDERSON


/s/ Jenny L. Foley                                 /s/ Brian R. Reeve
Jenny L. Foley, Ph.d., Esq.                        Brian R. Reeve
Nevada Bar No. 9017                                Assistant City Attorney
Marta D. Kurshumova, Esq.                          Nevada Bar No. 10197
Nevada Bar No. 14728                               Kristina Gilmore
1785 East Sahara, Suite 325                        Assistant City Attorney
Las Vegas, Nevada 89104                            Nevada Bar No. 11564
Attorney for Plaintiff                             240 Water Street, MSC 144
                                                   Henderson, Nevada 89009
                                                   Attorney for Defendant

Dated: July 3, 2019                                Dated: July 3, 2019




                                           ORDER


                             5
     IT IS SO ORDERED this ______ day of July, 2019.




                                          _______________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                          Page 2
